DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapeyre (U.S. Pat. 4,614,953)
Regarding claims 1, 15, a device comprising a first droplet ejector (27) including a first nozzle to eject droplets of a first fluid (Column 4, Lines 48-53)
A first target medium (solvent 5) positioned relative to the first droplet ejector to receive the droplets of the first fluid from the first droplet ejector (Figure 2; Column 4, Lines 15-56)
A second droplet ejector (32) in fluid communication with the first target medium (solvent 5) to receive a second fluid from the first target medium, the 
Regarding claim 2, a plurality of first droplet ejectors (Figures 1-2)
Regarding claim 4, a second target medium (46) positioned relative to the second droplet ejector to receive the droplets of the second fluid from the second droplet ejector (Figure 2; Column 5, Lines 7-18)
Regarding claim 8, a funnel (mixing chamber line 12) positioned between the first droplet ejector and the first target medium, the funnel to guide flow of the first fluid to a target region on the first target medium (Figures 1-2; Column 4, Lines 38-56)

Claim(s) 9-10, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasa et al (U.S. Pub. 2006/0244799)
Regarding claim 9, a disposable cartridge (31-34, 41) comprising a fluid reservoir to contain a first fluid (Figure 2; Paragraph 0040)
A multi stage arrangement of droplet ejectors (51-54) in fluid communication with the fluid reservoir (31-34) to receive the first fluid from the fluid reservoir and to provide fluid to different droplet ejectors of a plurality of droplet ejectors, the multi stage arrangement of droplet ejectors including a plurality of droplet ejectors and a target medium (Figure 2; Paragraphs 0041-0046)
Regarding claim 10, wherein the multi stage arrangement of droplet ejectors comprises a first droplet ejector (51-54) of the plurality of droplet ejectors to eject droplets of the first fluid, wherein the target medium (71a) is positioned relative to the first droplet ejector to receive the droplets of the first fluid from the first droplet ejector (Figure 2; Paragraphs 0041-0046)
A second droplet ejector (61) of the plurality of droplet ejectors in fluid communication with the target medium to receive a second fluid from the target medium (Paragraph 0043)
Regarding claim 12, the first fluid preloaded in the fluid reservoir (Figure 2; Paragraphs 0130-0132)
Regarding claim 13, wherein the multi-stage arrangement of droplet ejectors comprises a splitting branch to provide3 fluid to different droplet ejectors of the plurality of droplet ejectors (Figure 2)
Regarding claim 14, wherein the multi-stage arrangement of droplet ejectors comprises a joining branch to provide separate fluids to a droplet ejector of the plurality of droplet ejectors (Figure 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapeyre (U.S. Pat. 4,614,953) in view of Lee (U.S. Pub. 2017/0165972)
Regarding claim 11, Lee discloses wherein the fluid reservoir includes a fill port to receive the first fluid (Abstract)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Lee into the device of Lapeyre, for the purpose of enabling convenient refilling of ink

Allowable Subject Matter
Claims 3, 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 18, 2021